 

 

 

229 0CT 20 P & Zu
UNITED STATES OF AMERICA,
CLERK OF COURT

Plaintiff, Case No. 20-CRP Q) -CR- 1 93
[18 U.S.C. §§ 113(@)(1) and 1153(a)]
MICHELLE L. PAMONICUTT, Green Bay Division

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
On or about October 27, 2019, in the State and Eastern District of Wisconsin, and within
the boundaries of the Menominee Indian Reservation,
MICHELLE L. PAMONICUTT,
being a Native American Indian, assaulted another, John Doe, with intent to commit murder.

In violation of Title 18, United States Code, Sections 113(a)(1) and 1153(a).

 

FOREPERSON
Dated: /0-20~ 2°24

hook if —<~—

ce MATTHEW D. KRUEGER
United States Attorney

 

 

 

  
   
    
 

Rite seasick betiin, ole. al ta EE Tea EEE Btn Mal id. lahby he!

Case 1:20-cr-00193-WCG Filed 10/21/20 Page 1of1 Document 1
